DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/22 has been entered.

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piry et al. (US 2009/0282304) in view of Ahmed (US 10320813). 

	With respect to independent claim 1, Piry recites
An apparatus comprising: (abstract)
memory access circuitry to retrieve a data value from a memory location of a memory;
and (disclosing the processing device #10 reading data, considered as a data value, from a location of the memory #20 (para 0043; fig. 1). The processing device may have a circuitry to perform the read access and the circuitry may be considered as a memory access circuitry)
action triggering circuitry to: (disclosing a watch point unit #100, which is considered as  an action triggering circuitry (para 0042))
determine whether the data value is to be interpreted according to a first interpretation or a second interpretation, wherein the first interpretation is that the data value is data; and (disclosing the watch point unit #100 monitors data transferred on the memory access bus #30. The monitoring includes comparing each data transfer with a set of condition (para 0045; fig. 1 and relevant texts). When the data is to be correlated with the set of condition, the processing #10 is to enter a debug mode; and the set of condition may be considered as a second interpretation (para 0042). When the data is valid, the processing device #20 latches the data; and the data, which is being latched, may be considered as a first interpretation because value of the data is the data itself (para 0043))
when it is determined that the data value is to be interpreted according to the second interpretation: determine whether the data value defines an action to be performed; and 
(disclosing when the data correlates with the set of condition, the watch point unit #400 further checks that the current access request complies with the current access rights policy #1002 and #1004 (para 0073); and if the current access request does not comply, a trigger line is asserted and the processing device #10 enters a dedicated debug mode to perform an action defined by the data (paras 0045-0046))
when it is determined that the data value defines an action to be performed,
trigger performance of the action. (disclosing when the data being transferred on the Rdata bus #35, the watch point unit #100 causes the processing device #10 to enter a dedicated debug mode. Since data causes the trigger line to be asserted so as to force the processing device #10 to enter debug mode prior to completing the current memory access; then the data may define a debug, which is considered as an action, to be performed (para 0074))
However, the Piry reference does not explicitly teach where the second interpretation is that the data value is non-data.  
	The Ahmed reference teaches it is conventional to have where the second interpretation is that the data value is non-data. (Ahmed, column 9, lines 1-34, where based on a statistical analysis, different subsets, combinations, and/or aggregations of the available input data (e.g., various data streams or portions thereof, information about host machines, context metadata, and/or other types of system telemetry) may be fed to each of the inference engines in order to perform their respective classification operations. In some embodiments, the information fed to inference engines may include data indicative of system behaviors or characteristics, such as data usable to determine that a machine, computing resource instance, droplet, or network endpoint is hot (overloaded/oversubscribed), is underutilized (lightly loaded or undersubscribed), or is failing (e.g., exhibits too many memory read errors or write errors; and Ahmed, column 6, line 36-66, where the security platform may (based on feedback from the customer on whose behalf the incorrectly maligned instance is hosted or from an administrator) may create a “white list” feature or inference engine rule stating that the detected behavior is malicious unless a particular flag is set (e.g., a flag that is set on a per-instance basis to indicate that an instance is permitted to exhibit this type of behavior))
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Piry reference to have wherein where the second interpretation is that the data value is non-data, as taught by the Ahmed reference.
The suggestion/motivation for doing so would have been to initiate a remediation workflow (e.g., one that takes action to prevent, mitigate, or correct a detected condition or event).  (Ahmed, column 9, lines 1-34)
Therefore it would have been obvious to combine the Piry and Ahmed references for the benefits shown above to obtain the invention as specified in the claim.


With respect to claim 2, the combination of the Piry and Ahmed references teaches:
An apparatus according to claim 1, wherein the action is an error mitigation action. (Piry, disclosing the action may be a debug action (para 0074), including tracking errors and debugging data corruption (para 0008); therefore, Piry discloses the action is an error mitigation action)

With respect to claim 3, the combination of the Piry and Ahmed references teaches:
An apparatus according to claim 1, wherein the action the action comprises signalling an exception. (Piry, disclosing the action may be a debug action (para 0074), including tracking errors and debugging data corruption (para 0008). In order to go in the debug mode, it may need to signal an exception for the debugging to execute. Otherwise, without signaling an exception normal operation would continue (see also para 0045))

With respect to claim 4, the combination of the Piry and Ahmed references teaches:
An apparatus according to claim 1, wherein the action comprises returning a different data value from a different memory location. (Piry, disclosing the action may be a debug action (para 0074), including tracking errors and debugging data corruption (para 0008). Disclosing the processing device #10 enters a dedicated debug mode in response to the trigger line #110; and by definition, entering debug mode  causes a returning a different data value from a different memory location. In other words, the processing device #10 would not be able to branch into debug mode without accessing a different memory location (para 0045))

With respect to claim 5, the combination of the Piry and Ahmed references teaches:
An apparatus according to claim 1, wherein the action comprises updating a diagnostic record. (Piry, disclosing the system uses diagnostic mechanisms for providing watch point and breakpoint functionality. The diagnostic mechanism is to perform diagnostic operations, including debug action (abstract, paras 0074 and 0078). Therefore, updating the watch point unit may be considered as updating diagnostic record of the diagnostic mechanism (para 0016))

With respect to claim 6, the combination of the Piry and Ahmed references teaches:
An apparatus according to claim 1, wherein: the memory access circuitry is configured to retrieve the data value in response to an attempted write to the memory location; and (Piry, disclosing in response to a write access to an access-control data item stored in a memory, determining the write access is indicative of a need to change said at least one watch point condition (para 0022; see also paras 0023-0024); and that suggests that a data value may be retrieved for tracking the write access)
the action comprises: determining that a processor operating state associated with the attempted write to the memory location is a prohibited operating state; and (Piry, disclosing a processor makes a data access request (para 0021; 0073), and the data access request may be a write access to a memory location (para 0022) targets a memory region being watched by the watch point unit. The target region may be considered as a prohibited operating state (para 0073). Since the write access is subjected to at least one of access rights policies; therefore, the write access may be considered as from a processor operating state (para 0074))
in response to the determining that the operating state is the prohibited operating state, prohibiting the attempted write. (Piry, disclosing if the write access  does not comply with the current access right policies, the trigger line may force the processing device to enter debug mode instead; and that suggests that the write access is prohibited (para 0074))

With respect to claim 7, the combination of the Piry and Ahmed references teaches:
An apparatus according to claim 6, wherein the operating state is at least one execution privilege level. (Piry, Since there is a plurality of access rights policies (para 0074), then one of the policies may be a privilege mode considered as execution privilege level (para 0013))

With respect to claim 8, the combination of the Piry and Ahmed references teaches:
An apparatus according to claim 1, wherein the action triggering circuitry is to determine whether the data value is to be interpreted according to the first interpretation or the second interpretation (see the rejection for claim 1) is based on a control value associated with the memory location. (Piry, disclosing semaphore aware watch point unit tracks the value written to or read data from a memory location by the processor (paras 0024-0025); and since the tracking is based on data base address #102 and data end address #103, a data region accessed signal #136 is issued based on an address in the region defined by data base address #102 and data end address #103; thus, the data region access signal #136 may be considered as a control value (paras 0064-0068))

With respect to claim 9, the combination of the Piry and Ahmed references teaches:
An apparatus according to claim 8, wherein the control value is stored in a
control value memory location, the control value memory location being within a region of the memory allocated for control value storage. (Piry, disclosing the tracking may be based on the data region accessed signal #136 with respect to the region defined by the data base address #102 and data end address #103 (paras 0064). That means the data region accessed signal #136 may be from a memory location in the region defined by the data base address #102 and data end address #103 considered as a region of the memory allocated for control value storage)

With respect to claim 10, the combination of the Piry and Ahmed references teaches:
An apparatus according to claim 8, wherein the control value is stored in a control value memory location associated with the memory location. (Piry, disclosing the data region accessed signal #136 with respect to the region defined by the data base address #102 and data end address #103 (paras 0064); and that suggests that the data region access signal #136 related to a memory location; and therefore, the data region access signal #136 may be from a memory location, considered as a control value memory location, associated with a memory location in the memory region defined by the data base address #102 and data end address #103)

With respect to claim 11, the combination of the Piry and Ahmed references teaches:
An apparatus according to claim 10, wherein the control value memory location is adjacent to the memory location. (Piry, the disclosure of “The value on address bus 31, provided by the memory access bus 30, is compared with data base address 102 and data end address 103, and, if it is included in the defined region, then the data region accessed signal 136 is asserted” suggests that the data region accessed signal #136 accesses a memory location in the same region as that of the memory location; and that suggests that the region accessed signal #136 is close to the memory location in the memory region (para 0068))

With respect to claim 12, the combination of the Piry and Ahmed references teaches:
An apparatus according to claim 1, wherein the action triggering circuitry is to trigger the action when the data value at least partially matches one of one or more predefined values. (Piry, disclosing when there is a correlation or a match between a data transfer and one of the conditions stored in the watch point unit #100, the trigger line #100 is operated so as to indicate the match is satisfied (para 0045))

Claim 18 is the method implementation of claim 1 as recited above, and rejected under the same rationale.

Claim 19 is the non-transitory, computer-readable storage medium implementation of claim 1 as recited above, and rejected under the same rationale.

Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Piry et al. (US 2009/0282304, hereafter Piry) in view of Ahmed (US 10320813), as applied to claim 1 above, in view of Munson et al. (US 2009/0254883, hereafter Munson)

With respect to claim 14, the combination of Piry and Ahmed references teaches:
An apparatus according to claim 1, wherein the second interpretation is that the data is a data value stored in a further memory location, the data value stored in the further memory location being interpreted according to the first interpretation. (Piry, disclosing the processing device #10 reading data, considered as a data value, from a location of the memory #20 (para 0043; fig. 1); and the data may be interpreted by the first interpretation or second interpretation)
	But the combination of Piry and Ahmed does not explicitly teach:
the second interpretation is that the data value is metadata relating to a data value stored in a further memory location different from the memory location, the data value stored in the further memory location being interpreted according to the first interpretation.
However, Munson discloses a method for metadata-integrated debugging operations, comprising maintaining associations between source code data and metadata that establishes data/metadata relationships (para 0032). The metadata is stored in a metadata location of a memory, which is separately from the memory that stores the source code (paras 0020 and 0047). Since the debugger may perform watchpoint to debug the metadata associated with the source code (para 0020); that suggests that the metadata may be identified by a second interpretation, and the source code may be identified by a first interpretation. Thus, this method is analogous to what has been done by the combination of Piry and Ahmed.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of the Piry and Ahmed to include the method for debugging metadata of Munson. Therefore, the combination discloses the second interpretation is that the data value is metadata relating to a data value stored in a further memory location different from the memory location, the data value stored in the further memory location being interpreted according to the first interpretation. The person of ordinary skill in the art would have been motivated to apply the modification for providing an efficient way of debugging without halting program execution; and thereby, improved debugging and execution time (Munson, paras 0004-0005))

Claims 15-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over the combination of  Piry et al. (US 2009/0282304, hereafter Piry), Ahmed (US 10320813) and Munson et al. (US 2009/0254883, hereafter Munson), as applied to claim 14 above, in view of Williams et al. (US 2021/0034503, hereafter Williams).

The applied reference (Williams) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

With respect to claim 15, the combination of Piry, Ahmed, and Munson teaches:
An apparatus according to claim 14, wherein: the data value stored in the further memory location is associated with the metadata by hierarchy information. (Munson, disclosing the source code stored in a memory and associated with the metadata by hierarchy information (paras 0020, 0032-0033, 0035, and 0047)
But the combination of Piry, Ahmed, and Munson does not explicitly recite
the data value stored in the further memory location comprises a pointer value of a bounded pointer; and the metadata comprises bounds for the bounded pointer.
However, Williams discloses a data value stored in a memory location may be determined by a pointer of a bounded pointer associated with the metadata (paras 0041-0042). Since a pointer is an object that stores a memory address, then the memory address may be a value of the pointer. Thus, this method is analogous to what has been done by the combination of Piry, Ahmed, and Munson. 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the hierarchy information of the combination of Piry, Ahmed, and Munson, to include the method of bounded pointer of Williams. Therefore, the combination discloses the data value stored in the further memory location comprises a pointer value of a bounded pointer; and the metadata comprises bounds for the bounded pointer. The person of ordinary skill in the art would have been motivated to apply the modification for adjusting address that allows only the required number of iterations will be performed; and thereby, providing a further performance improvement (Williams, abstract, para 0059))

With respect to claim 16, the combination of Piry, Ahmed, Munson, and Williams teaches:
An apparatus according to claim 15, wherein the action triggering circuitry is to: (Piry, disclosing a watch point unit #100, which is considered as an action triggering circuitry (para 0042)) determine that the pointer value is outside the bounds; and (Williams, disclosing “an error can be triggered if there is an attempt to carry out operations outside of the defined capabilities” (para 0041); and because a bounded pointer is a capability, then the defined capabilities represent a range of bounded pointers. Thereby, when there is an attempt to carry out operations outside of the range of bounded pointer, and that suggests that when determining a pointer value is outside the range of the bounded pointers, an error can be triggered)
in response to determining that the pointer value is outside the bounds, signal an exception. (Williams, disclosing in response to determining the pointer value is outside the range of bounded pointer, an error can be triggered. Triggering an error may be considered as signaling an exception (para 0041))


Claim 17 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Piry et al. (US 2009/0282304, hereafter Piry), in view of in view of Ahmed (US 10320813) and Munson et al. (US 2009/0254883, hereafter Munson), as applied to claim 14 above, in view of Benisty et al. (US 2018/0069658, hereafter Benisty)

With respect to claim 17, the combination of Piry, Ahmed, and Munson teaches:
An apparatus according to claim 14, wherein the metadata comprises a code associated with the data stored in the further memory location. (Munson discloses a method for metadata-integrated debugging operations, comprising maintaining associations between source code data and metadata that establish data/metadata relationships (para 0032). The metadata is stored in a metadata location of a memory, which is separately from the memory that stores the source code; and that suggests that the metadata may include a code for the debugging operations (paras 0020 and 0047)
Thus, the combination of Piry, Ahmed, and Munson teaches:
the metadata comprises a code associated with the data stored in the further memory location.
But the combination of Piry, Ahmed, and Munson does not explicitly recite:
the metadata comprises an error correction code associated with the data stored in the further memory location
However, Benisty discloses the metadata may include error correction code corresponding to data stored in a HMB of a volatile memory (paras 0022 and 0145), analogous to what has been done by the combination of Piry, Ahmed, and Munson.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the debug operation of the combination of Piry, Ahmed, and Munson, to include the method for metadata of Benisty. Therefore, the combination discloses the metadata comprises an error correction code associated with the data stored in the further memory location. The person of ordinary skill in the art would have been motivated to apply the modification for sending metadata effectively; and thereby, efficient use of the bus may result in more operations (e.g., sending and receiving operations), and reducing power consumption of the data storage device (Benisty, paras 0005 and 0140))

   2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments and amendments with respect to claims 1-12 and 14-19 have been considered, and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ahmed as shown in the rejections above.  Particularly, the Examiner notes the inclusion of Ahmed to teach the newly added limitation of “the second interpretation is that the data value is non-data” as shown in the rejections above.  

   3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Fenwick (US 5737546), which teaches bus interfaces for nodes coupled to a system bus in a computer system, the system bus including an address bus and a separate data bus. System bus operations include address and command transactions and data transactions. Data transactions occur on the data bus separately and independently of the occurrence of address and command transactions on the address bus. A bus interface may include any of a commander address bus interface means for providing to an address bus address and command transactions, a responder address bus interface means for acknowledging receipt of address and command transactions via the address bus, a commander data bus interface means for controlling submission to the data bus of data transactions as a result of the occurrence of address and command transactions on the address bus, and a responder data bus interface means for transferring data on the data bus during a data transaction. Data transactions occur on the data bus separately and independently of the occurrence of address and command transactions on the address bus. In particular, the timing of data transactions and the rate at which data transactions occur on the data bus is independent of the timing of address and command transactions and the rate at which address sub-transactions occur on the address bus; and
	Doo (US 5926819), which teaches an in-line trigger is a modular, compiled, template trigger, which defines a series of actions to be performed when an operation is applied to a body of data. The series of actions to be performed when an in-line trigger fires are compiled into machine language instructions that receive three kinds of parameters: trigger-type specific parameters, operational metadata, and operational data. Trigger-type specific parameters are loaded into a section of run-time memory once for multiple firings of the same trigger. Operational metadata and operational data are loaded each time the trigger fires.

   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(4)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-12 and 14-19 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137